DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 26 June 2019.
Claims 1-15 are canceled by the Applicant in a preliminary amendment.
Claims 16-32 are newly presented.
Claims 16-32 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on was/were considered by the examiner. 
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner note: no invocations have been identified by the Office (as best understood by the Examiner in light of the 35 USC § 112 indefiniteness rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors (see below for further details).
Regarding Claim 16:
The claim language "segments circumferentially dividing the ring, considered with respect to a ring axis of the segmented ring, the segmented ring being adapted for installation from radially inside so that the segments are assemblable radially outwardly to form the segmented ring; at least two immediately circumferentially adjacent segments of the segments meeting in a joint; a sealing insert provided at the joint, a pocket open toward the joint being formed in each of the at least two immediately circumferentially adjacent segments so that two circumferentially mutually facing pockets are provided at the joint," renders the claim indefinite because it is not clear how many segments are required, because the term "the ring" lacks sufficient antecedent basis, and because it is unclear what the Applicant intends with the claim language "radially inside..." and "radially outwardly" without reading the specification and assuming the claim language is describing two ring segments, and because it is not clear to what structures the "at least two immediately circumferentially adjacent segments of the segments" are intended to refer, and because it is not clear how many "pockets" are required. For purposes of examination, as best understood by the Examiner according to the Instant Application Specification and Figures, the Examiner suggests amending the claim language to instead be, "a first ring segment a plurality of second ring segments that form a complete ring when assembled with the first ring segment first ring segment being adapted for installation from radially inside the second ring segments, so that the second ring segments are assemblable by moving radially outwardly to form the first ring segment; wherein the first segment and an adjacent second ring segment of the plurality of second ring segments directly adjacent to the first segment meet in a joint; is provided at the joint, a first pocket being formed in the first segment at the joint and open toward the joint;  and a second pocket being formed in the adjacent second ring segment provided at the joint and open toward the joint the first pocket faces the second pocket in the circumferential direction to form circumferentially mutually facing first and second pockets 
Further regarding Claim 16:
The Examiner notes, in combination with the indefiniteness rejection(s) above, the claim language "the sealing insert being disposed in the two mutually facing pockets and axially retained in the two mutually facing pockets and extending circumferentially across the joint; one pocket of the two mutually facing pockets being additionally also open in a radial direction such that the segment having the one pocket is radially slidable onto the sealing insert" renders the claim indefinite because it is not clear to what structures the two mutually facing pockets refers and/or if additional structures are required to "a pocket". For examination purposes, as best understood by the Examiner suggests amending the claim language to instead be, "the sealing insert being disposed in the  first and second pockets and axially retained in the first and second pockets and extending circumferentially across the joint; the first pocket first ring segment having the first pocket is radially slidable onto the sealing insert."
Regarding Claim 17 for sake of Clarity:
Commensurate with the indefiniteness rejection(s) set forth above, for sake of clarity the Examiner suggests amending the claim language to instead be, "wherein the first pocket is radially inwardly closed and radially outwardly open; and thus the first segment having the first pocket is slidable from radially inside onto the sealing insert."
Regarding Claim 18 for sake of Clarity:
Commensurate with the indefiniteness rejection(s) set forth above, for sake of clarity the Examiner suggests amending the claim language to instead be, "wherein the second pocket 
Regarding Claim 19 for sake of Clarity:
Commensurate with the indefiniteness rejection(s) set forth above, for sake of clarity the Examiner suggests amending the claim language to instead be, "wherein the second pocket has a depth,".
Regarding Claim 21:
The claim language "further comprising a retaining ring, the segments being seated on the retaining ring and supported radially inwardly." renders the claim indefinite because it is not clear to what structures, "the segments" Applicant is intending to refer. As best understood by the Examiner, in accordance with the Instant Application, the Examiner suggests amending the claim language to instead be, "further comprising a first ring segment and second ring segment 
Regarding Claim 22:
The claim language "wherein one segment of the two adjacent segments has an abutting face at the joint and an another abutting face at the circumferentially opposite end, and the abutting face and the other abutting face are parallel to each other when viewed in the axial direction" renders the claim indefinite because it is not clear to what structures, "one segment of the two segments" Applicant is intending to refer. As best understood by the Examiner, in accordance with the Instant Application, the Examiner suggests amending the claim language to instead be, "wherein the first segment 
Regarding Claim 23:
The claim language "wherein one segment of the two adjacent segments has an abutting face at the joint and an another abutting face at the circumferentially opposite end, and the abutting face and the other abutting face are parallel to each other when viewed in the axial direction" renders the claim indefinite because it is not clear to what structures, "one segment of the two segments" Applicant is intending to refer. As best understood by the Examiner, in accordance with the Instant Application, the Examiner suggests amending the claim language to instead be, "wherein the first segment 
Regarding Claim 24:
The claim language "wherein one of the two adjacent segments has an oblique abutting face at the joint," renders the claim indefinite because it is not clear to what structures, "one segment of the two segments" Applicant is intending to refer. As best understood by the Examiner, in accordance with the Instant Application, the Examiner suggests amending the claim language to instead be, "wherein the first segment has an oblique abutting face at the joint,."
Regarding Claim 25:
The claim language "wherein one of the two adjacent segments has an oblique abutting face at the joint," renders the claim indefinite because it is not clear to what structures, "one segment of the two segments" Applicant is intending to refer. As best understood by the Examiner, in accordance with the Instant Application, the Examiner suggests amending the claim language to instead be, "wherein the first segment has an oblique abutting face at the joint,."
Regarding Claim 26:
The claim language "The segmented ring as recited in claim 14" renders the claim indefinite because the claim depends on a canceled claim. The Examiner further notes the claim language "wherein all segments of the segmented ring are identical in construction" renders the claim indefinite because it is not clear to what structures "all segments" is intended to refer. As best understood, the Examiner suggests amending the claim language to instead be "The segmented ring as recited in claim 16 the plurality of second ring segments 
Regarding Claim 27:
The claim language "a mounting part having a form-fitting element, the segmented ring being axially form-fittingly disposed on the mounting part to allow the segments of the segmented ring to be radially outwardly assembled with the form-fitting element" renders the claim indefinite because it is not clear how the Applicant intends to structurally limit the claim with the claim language "the segmented ring to be radially outwardly assembled.." and because it is not clear to what structure(s) "the segments" is intended to refer. As best understood the Examiner suggests amending the claim language to instead be, "a mounting part having a form-fitting element having a radially inner projection, the segmented ring being axially form-fittingly disposed on the mounting part to allow the first and second segments of the segmented ring to be fit to the form-fitting element by moving radially outwardly to be assembled with the radially inner projection of the form-fitting element."
Regarding Claim 29:
The claim language “the jacket ring segment” is indefinite because the term “jacket ring segment” lack sufficient antecedent basis for the limitation in this claim. The Examiner suggests amending the claim language to instead be “a jacket ring segment”.
Regarding claims 17-32:
Claims 17-32 are rejected by virtue of dependence on rejected claims.
Allowable Subject Matter
Claims 16-32 would appear to be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 16:
a sealing insert provided at the joint, a pocket open toward the joint being formed in each of the at least two immediately circumferentially adjacent segments so that two circumferentially mutually facing pockets are provided at the joint,
the sealing insert being disposed in the two mutually facing pockets and axially retained in the two mutually facing pockets and extending circumferentially across the joint;
one pocket of the two mutually facing pockets being additionally also open in a radial direction such that the segment having the one pocket is radially slidable onto the sealing insert; (emphasis added)
was not found or fairly taught by prior art and differentiated the claims from the closest prior art to Deepak (US 20190323370 A1) and Darkins (EP 1431518 A2).
The Examiner notes Deepak is considered the closest prior art and does not teach mutually facing pockets as described above. Further, it appears there would be no reason to modify the prior art without the benefit of Applicant's disclosure and impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
See form No. 892 for other references pertinent to the application that may not have been cited within the Office Action.
For references which show segmented ring arrangements see Pages 1-9.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN C DELRUE whose telephone number is (313)446-6567.  The examiner can normally be reached on Monday - Friday; 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571)272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN CHRISTOPHER DELRUE/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745